Citation Nr: 0300641	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.   01-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for herniated and 
bulging discs of the cervical and lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980 and from May 1981 to January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied service connection for 
herniated and bulging disc of the cervical and lumbar 
spine.  

In October 2002, the veteran gave sworn testimony before 
the undersigned Board member in Washington, D.C.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service connection is in effect for residuals of 
fracture of the left tibia and fibula.  

3.  Herniated and bulging discs of the cervical and lumbar 
spine were not present in service or until a number of 
years thereafter and are not shown to be related to 
service.  

4.  It is not shown that service-connected residuals of 
fracture of the left tibia and fibula caused or 
chronically worsened the veteran's disc disease of the 
cervical and lumbar spine.  

5.  An issue of medical complexity or controversy 
warranting the opinion of an independent medical expert is 
not present in this case.  


CONCLUSIONS OF LAW

1.  Herniated and bulging discs of the cervical and lumbar 
spine were not incurred in or aggravated by service and 
are not due to or the proximate result of service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).  

2.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 
20.901 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In September 2001, the RO provided the 
veteran and his representative with a statement of the 
case.  Supplemental statements of the case were furnished 
in December 2001 and July 2002.  These documents set forth 
the legal criteria governing the claim now before the 
Board, listed the evidence considered by the RO, and 
offered analyses of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran 
of the information and evidence necessary to substantiate 
his claim.  

In addition, the RO in correspondence dated in January 
2001 informed the veteran of the type of information and 
evidence necessary to substantiate his claim.  Although it 
does not appear that the RO informed the veteran of the 
specific provisions of the VCAA or of its implementing 
regulations, the RO developed the claim in a manner 
consistent with the Act.  Although it does not appear that 
the RO notified the veteran which specific evidence, if 
any, should be obtained by the veteran and which evidence, 
if any, VA would attempt to obtain, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), this constitutes 
nothing more than harmless error.  The record shows that 
during the prosecution of this claim, the RO acquired the 
service medical records and pertinent VA examination and 
treatment reports.  The record does not indicate that 
there is any additional relevant evidence to obtain that 
would be pertinent to the issue now before the Board.  To 
rigidly follow the demands of Quartuccio in these 
circumstances would merely exalt form over substance and 
would not alter the outcome of this appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board finds that the 
record, on the whole, shows that VA has informed the 
veteran of the type of information and evidence necessary 
to substantiate his claim.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
As indicated above, the RO has obtained, to the extent 
possible, all of the evidence within the control of the 
government that is pertinent to this appeal, including the 
decision of an Administrative Law Judge for the Social 
Security Administration that is addressed below.  The 
veteran has not identified additional sources that could 
furnish evidence relevant to the issue before the Board.  
The RO's correspondence of January 2001 specifically 
requested that the veteran identify sources of medical 
treatment and complete a medical release (VA Form 21-4142) 
if there were private medical evidence that the veteran 
wanted VA to obtain.  The veteran did not respond to this 
request.  In a VA Form 21-527 filed in June 2001, the 
veteran seemed to indicate that his recent treatment for 
his spine problems had been provided solely by VA.  The 
report of private magnetic resonance imaging (MRI) 
conducted in December 1999 has been obtained and is of 
record.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that the veteran underwent a VA orthopedic 
examination in February 2001.  At his hearing in October 
2002, the veteran requested another VA examination in the 
absence of a favorable decision on his claim.  However, in 
the circumstances of this case, a VA examination is deemed 
necessary under the VCAA only when the record does not 
contain sufficient medical evidence for VA to make a 
decision on a claim.  See 38 U.S.C.A. § 5103A(d)(2).  
Although the veteran contends that the examination was 
incomplete, the Board is of the opinion that the VA 
examination of February 2001, interpreted in the light of 
the other evidence of record, is sufficient to render a 
decision in this case and that, accordingly, further 
examination is unnecessary.  

At the hearing, the representative requested an 
independent medical opinion.  The Board has the 
discretionary authority to request an opinion from an 
independent medical expert outside VA when such medical 
expertise is needed to resolve an issue of medical 
complexity or controversy.  See 38 C.F.R. § 20.901(d).  
However, the Board is of the opinion that this case does 
not present an issue of such complexity or controversy as 
to warrant the opinion of an independent medical expert.  
The issue is not uncommon and has been addressed by the 
Board over the years on numerous occasions.  It is really 
a question of medical judgment based on the specific facts 
and is adequately addressed in the medical evidence 
already of record.  

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has 
essentially met the requirements of the VCAA, and there 
would be no benefit in developing this case further.  See 
Soyini v. Derwinski, 1 Vet. App. at 546; Sabonis v. Brown, 
6 Vet. App. at 430.  Under these circumstances, 
adjudication of this appeal, without referral to the RO 
for further consideration of the claim under the VCAA, 
poses no prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

Service Connection Claim

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by service, 38 U.S.C.A. § 1131, it must be shown that any 
current disability is related to service or to an incident 
of service origin.  The United States Court of Appeals for 
the Federal Circuit has held that "a veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000) (to same effect).  

Service connection may also be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition 
is proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Although the veteran contends, and testified, that he 
began having back pain in service, the service medical 
records are devoid of any showing that he had herniated or 
bulging discs of the cervical or lumbar spine during 
service.  Indeed, when seen in the troop medical clinic in 
August 1982 for complaints that included low back pain, it 
was felt that the etiology of the pain was not likely a 
disc problem.  The earliest evidence of any disc problem 
was on a private MRI scan in December 1999, many years 
following separation from service, which is also when he 
testified that he first sought treatment for his cervical 
and lumbar spine.  The veteran's testimony regarding his 
back pain in service is, however, consistent with the low 
back pain syndrome for which service connection is already 
in effect.  Indeed, chronic low back syndrome secondary to 
the service-connected left leg fracture was the diagnostic 
impression on VA examination in September 1986, but x-rays 
of the lumbosacral spine were normal at that time.  

The record shows that the veteran underwent a left L4-5 
microdiscectomy by VA in November 2000.  The operation 
report reflects a history of chronic low back pain and 
acute exacerbation of back pain a year previously after an 
injury.  His pain was increasingly associated with left 
lower extremity thigh and calf pain extending to the 
dorsum of the left foot.  An MRI scan disclosed a large 
disc herniation at L4-5 impinging on the exiting L5 nerve 
root on the left.  In September 2001, the left L4-5 
microdiscectomy was redone because of a recurrent 
herniated disc.  

Although the veteran testified that he had had low back 
problems since getting out of service, he primarily 
contends that he has herniated discs of the cervical and 
lumbar spine as a result of leg shortening due to his 
service-connected fracture of the left tibia and fibula.  
He testified that his primary care physician at the VA 
Medical Center (VAMC), Tallahassee, Florida, believes that 
his shortened left leg caused his disc disease.  The 
earliest indication of a neck problem was in July 2000, 
when the veteran was seen at a VA outpatient clinic with 
complaints that included a "new complaint today" of 
posterior neck pain and trapezius pain with pain and 
numbness radiating into the left arm and hand and 
involving the 4th and 5th fingers.  His treating physician 
reported in October 2000 that the veteran had a bulging 
disc in the C6-7 area, as well as a herniated disc in the 
lumbar area, but he did not attribute these problems to 
the veteran's service-connected left leg fracture.  
Similarly, the May 2002 decision of the Administrative Law 
Judge for the Social Security Administration reflects the 
veteran's degenerative disc disease and leg-length 
discrepancy but makes no findings regarding the etiology 
of the disc disease.  

Although VA treating physicians have recently noted that 
the veteran walks with a lopsided gait secondary to an old 
malaligned leg fracture and that he has a shortened left 
leg that causes chronic lumbar strain and degenerative 
disc disease, these findings do not appear to have taken 
into account any intercurrent injury.  The veteran 
testified that he worked for a chicken processing plant 
from 1995 to 1998 and drove long haul and short haul 
trucks from 1998 to 1999.  Prior to 1995, he said, he 
performed general labor.  He stated that he did not 
sustain any injury in these endeavors.  When the veteran 
was seen at a VA outpatient clinic in July 1986, however, 
it was reported that he had sustained a back injury in 
1985.  The November 2000 operation report reflects a 
history of chronic low back pain and acute exacerbation of 
back pain a year previously after an injury.  Accordingly, 
the Board gives these opinions little weight.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1993) (rejecting medical 
opinions relating a claimant's low back disorder to a back 
injury in service because the opinions were "general 
conclusions based on history furnished by appellant," were 
unsupported by clinical evidence, and did not account "for 
the possible effects of post service injuries").  

The Board observes that the VA physician who in September 
2001 noted the veteran's lopsided gait due to an old 
malaligned leg fracture also stated that this was 
"concerning for future back injury."  This, however, 
suggests that the veteran does not have current disc 
disease as a consequence of the old fracture and, indeed, 
is consistent with the findings of the VA orthopedic 
examiner in February 2001.  The orthopedic examiner 
reported that he had taken an x-ray of the left leg and 
found that there was good alignment of the fracture of the 
distal tibia and fibula with a slight shortening of maybe 
a quarter of an inch with some mild offset of the bones.  
The examiner did not feel that the severe post service 
disc disease of the cervical and lumbar spine could be 
directly related to the service-connected fracture because 
he saw no sign of malalignment of the fracture and felt 
that walking abnormally as a consequence of the fracture 
would result only in a temporary back strain.  

There is no medical evidence or opinion specifically 
finding that the service-connected residuals of fracture 
of the left tibia and fibula resulted in chronic worsening 
of the veteran's disc disease of the cervical and lumbar 
spine.  To so find now would constitute an exercise in 
speculation, but service connection may not be predicated 
on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2002).  

The Board gives significantly less weight to the veteran's 
testimony asserting an etiologic relationship between his 
disc disease on the one hand and his service-connected 
left leg fracture on the other.  While he is competent to 
provide evidence of symptomatology, as a layperson he is 
not competent to render an opinion on a matter requiring 
medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), and cases cited therein.  See also 38 C.F.R. § 
3.159(a)(1) (2002) (competent medical evidence "means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions" and "may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses").  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the 
claim for service connection for herniated and bulging 
discs of the cervical and lumbar spine.  It follows that 
the claim must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-58 (1990).  


ORDER

Service connection for herniated and bulging discs of the 
cervical and lumbar spine is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

